DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/06/2020 the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
4.	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
5.	Claims 1-18 rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 10,797,531. This is a statutory double patenting rejection.

	Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

Exemplary Claims in Present Application No.16/840765
Conflicting claims USPN 10,797,531
1. A method of controlling power transmission in a power transmitter, the method comprising: 
receiving, from a first power receiver, first voltage information including a first minimum voltage, a first maximum voltage, and a first set
based on receiving the first voltage information, outputting a first level of power; 
receiving, from the first power receiver, first measurement information including a voltage measured at an output of a rectifier of the first power receiver; 
receiving, from a second power receiver, second voltage information including a second minimum voltage, a second maximum voltage, and a second set voltage that is between the second minimum voltage and the second maximum voltage; 

selecting a power receiver from the first power receiver and the second power receiver based on the first measurement information and the second measurement information; and 
adjusting a level of power from the first level to a second level to reduce a difference between a set voltage of the selected power receiver and a measured voltage of the selected power receiver.

receiving, from a first power receiver, first voltage information including a first minimum voltage, a first maximum voltage, and a first set voltage that is between the first minimum voltage and the first maximum voltage; 
based on receiving the first voltage information, outputting a first level of power; 
receiving, from the first power receiver, first measurement information including a voltage measured at an output of a rectifier of the first power receiver; 
receiving, from a second power receiver, second voltage information including a second minimum voltage, a second maximum voltage, and a second set voltage that is between the second 
receiving, from the second power receiver, second measurement information including a voltage measured at an output of a rectifier of the second power receiver; 
selecting a power receiver from the first power receiver and the second power receiver based on the first measurement information and the second measurement information; and 
adjusting a level of power from the first level to a second level to reduce a difference between a set voltage of the selected power receiver and a measured voltage of the selected power receiver. 

2. The method of claim 1, wherein the set voltage of the selected power receiver is a voltage which is set corresponding to the selected power receiver. 
3. The method of claim 1, wherein the first maximum voltage is a reference voltage of the first power receiver, and the first maximum voltage is between the first minimum voltage and a maximum value considering a circuitry on a power transmission line of the first power receiver.  
3. The method of claim 1, wherein the first maximum voltage is a reference voltage of the first power receiver, and the first maximum voltage is between the first minimum voltage and a maximum value considering a circuitry on a power transmission line of the first power receiver.
4. The method of claim 1, further comprising stopping power transmission, if the measured 


5. The method of claim 1, wherein selecting the power receiver comprises selecting the power receiver with a highest power usage rate from the first power receiver and the second power receiver.
6. The method of claim 1, wherein selecting the power receiver comprises selecting the power receiver with a highest reference reception power from the first power receiver and the second power receiver.  
6. The method of claim 1, wherein selecting the power receiver comprises selecting the power receiver with a highest reference reception power from the first power receiver and the second power receiver. 
7. The method of claim 1, further comprising adjusting an amount of power to increase an entire efficiency for the first power receiver and the second power receiver, when a measured voltage at each of the first power receiver and the second power receiver is between a minimum voltage and at maximum voltage for each of the first power receiver and the second power receiver. 
7. The method of claim 1, further comprising adjusting an amount of power to increase an entire efficiency for the first power receiver and the second power receiver, when a measured voltage at each of the first power receiver and the second power receiver is between a minimum voltage and at maximum voltage for each of the first power receiver and the second power receiver.
8. The method of claim 1, wherein the first minimum voltage, the first maximum voltage, and the first set voltage are included in a request frame sent by the first power receiver to join a wireless power network hosted by the power transmitter or a report frame sent by the first power receiver to announce a power reception condition after the 


9. The method of claim 1, wherein the each of the first measurement information and the second measurement information includes at least one of a voltage at a charger of a corresponding power receiver, and a current measured at the corresponding power receiver during power reception, a changed first maximum voltage, a changed first set voltage, and a measured temperature.
10. A power transmitter for controlling power transmission, the power transmitter comprising: 
a resonator; 
a power supply configured to output power through the resonator; 
a wireless communication unit configured to: 
receive, from a first power receiver, first voltage information including a first minimum voltage, a first maximum voltage, and a first set voltage that is between the first minimum voltage and the first maximum voltage, 
receive, from the first power receiver, first measurement information including a voltage measured at an output of a rectifier of the first
receive, from a second power receiver, second voltage information including a second 
receive, from the second power receiver, second measurement information including a voltage measured at an output of a rectifier of the second power receiver; and 
a controller configured to: 
based on receiving the first voltage information, control the power supply to output a first level of power; 
select a power receiver from the first power receiver and the second power receiver based on the first measurement information and the second measurement information, and 
control the power supply to adjust a level of the power from the first level to a second level to reduce a difference between a set voltage of the selected power receiver and a measured voltage of the selected power receiver.  

a resonator; 
a power supply configured to output power through the resonator; 
a wireless communication unit configured to: 
receive, from a first power receiver, first voltage information including a first minimum voltage, a first maximum voltage, and a first set voltage that is between the first minimum voltage and the first maximum voltage, 
receive, from the first power receiver, first measurement information including a voltage measured at an output of a rectifier of the first power receiver, 
receive, from a second power receiver, second voltage information including a second minimum 
receive, from the second power receiver, second measurement information including a voltage measured at an output of a rectifier of the second power receiver; and 
a controller configured to: 
based on receiving the first voltage information, control the power supply to output a first level of power, 
select a power receiver from the first power receiver and the second power receiver based on the first measurement information and the second measurement information, and 
control the power supply to adjust a level of power from the first level to a second level to reduce a difference between a set voltage of the selected power receiver and a measured voltage of the selected power receiver. 

11. The power transmitter of claim 10, wherein the set voltage of the selected power receiver is a voltage which is set corresponding to the selected power receiver. 
12. The power transmitter of claim 10, wherein the first maximum voltage is a reference voltage of the first power receiver, and the first maximum voltage 


13. The power transmitter of claim 10, wherein the controller is further configured to stop power transmission, if the measured voltage at the selected power receiver is greater than a predetermined value.
14. The power transmitter of claim 10, wherein the controller is further configured to select the power receiver with a highest power usage rate from the first power receiver and the second power receiver.  
14. The power transmitter of claim 10, wherein the controller is further configured to select the power receiver with a highest power usage rate from the first power receiver and the second power receiver.
15. The power transmitter of claim 10, wherein the controller is further configured to select the power receiver with a highest reference reception power from the first power receiver and the second power receiver. 
15. The power transmitter of claim 10, wherein the controller is further configured to select the power receiver with a highest reference reception power from the first power receiver and the second power receiver. 
16. The power transmitter of claim 10, wherein the controller is further configured to adjust an amount of power to increase an entire efficiency for the first power receiver and the second power receiver, when a measured voltage at each of the first power receiver and the second power receiver is between a minimum voltage and a maximum voltage for each of the first power receiver and the second power receiver.  
16. The power transmitter of claim 10, wherein the controller is further configured to adjust an amount of power to increase an entire efficiency for the first power receiver and the second power receiver, when a measured voltage at each of the first power receiver and the second power receiver is between a minimum voltage and a maximum voltage for each of the first power receiver and the second power receiver.

17. The power transmitter of claim 10, wherein the first minimum voltage, the first maximum voltage, and the first set voltage are included in a request frame sent by the first power receiver to join a wireless power network hosted by the power transmitter or a report frame sent by the first power receiver to announce a power reception condition after the first power receiver joins the wireless power network.
18. The power transmitter of claim 10, wherein the each of the first measurement information and the second measurement information includes at least one of a voltage at a charger of a corresponding power receiver, and a current measured at the corresponding power receiver during power reception, a changed first maximum voltage, a changed set voltage, and a measured temperature.   
18. The power transmitter of claim 10, wherein the each of the first measurement information and the second measurement information includes at least one of a voltage at a charger of a corresponding power receiver, and a current measured at the corresponding power receiver during power reception, a changed first maximum voltage, a changed set voltage, and a measured temperature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836